NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30014

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00133-RRB-1

 v.
                                                MEMORANDUM*
DANNY RAY LOWE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Danny Ray Lowe appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lowe argues that he is entitled to release given the COVID-19 outbreak at



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his prison and his high-risk medical conditions, and that his release would be

consistent with the 18 U.S.C. § 3553(a) factors. The district court considered these

arguments, but concluded that the risk Lowe poses to the public, which was not

significantly mitigated by his release plan, and his recovery from COVID-19

weighed against release. Because the record supports this conclusion, the district

court did not abuse its discretion by denying Lowe’s motion. See United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (stating standard of review); United

States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district court abuses its

discretion only if its decision is illogical, implausible, or without support in the

record). Moreover, the record does not support Lowe’s contention that the district

court believed it was constrained by U.S.S.G. § 1B1.13. See Aruda, 993 F.3d at

802.

       The government’s motion to supplement the record is granted. Lowe’s

motion to strike the exhibit at Docket Entry No. 15-2 is denied. However, the

Clerk will maintain under seal the motion and exhibit at Docket Entry No. 15.

       AFFIRMED.




                                           2                                     21-30014